ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                    )
                                                )
US Pan American Solutions, LLC                  ) ASBCA Nos. 63362, 63363
                                                )
Under Contract No. N64498-21-P-5507             )

APPEARANCE FOR THE APPELLANT:                      Mr. Jorge DelPino
                                                    Vice President

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Paul Scheck, Esq.
                                                    Trial Attorney
                                                    Philadelphia, PA

                                ORDER OF DISMISSAL

       The disputes have been settled. By Order dated October 13, 2022, the Board
informed the parties that it intended to dismiss these appeals unless either party objected
within 14 days of the date of the Order. The Board received no objection from either
party. The appeals are dismissed with prejudice.

       Dated: November 15, 2022



                                                RICHARD SHACKLEFORD
                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 63362, 63363, Appeals of US Pan
American Solutions, LLC, rendered in conformance with the Board’s Charter.

       Dated: November 15, 2022




                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals